PER CURIAM.
The amendments were such as the District Court had power to make, and the case seems a proper one for the granting of the relief prayed for. See In re Kaufman (D. C.) 136 Fed. 262, in the conclusion and reasoning of which we fully concur. The petitioning creditor contends that the case cited was erroneously decided because it held that firm creditors might present their claims against the individual bankrupt, whereas this court in Re Janes, 133 Fed. 912, 67 C. C. A. 216 held that “such proof could not be made.” This is a, misreading of our decision in the Janes Case. , We did not hold that such claims might not be made — indeed section 5f, Bankr. Act July 1, 1898, c. 541, 30 Stat. 547 [U.. S. Comp. St. 1901, p. 3424], evidently contemplates that they may be made — but only that when creditors of a partnership and creditors of an individual member thereof had proved their claims, they should not all share alike in the individual estate, that the individual creditors should first be paid from the individual estate, and that it was the surplus only, if any there were after such payment, which could be marshaled for distribution to the firm creditors.
The order is affirmed.